Citation Nr: 1207692	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  06-17 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disability, to include intervertebral disc syndrome (IVDS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from February 1966 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law Judge at a January 2008 hearing conducted at the RO.  A transcript of the hearing is of record.

The Board notes that, in February 2012, the Veteran submitted a statement discussing posttraumatic stress disorder (PTSD).  It appears the Veteran is seeking to file a claim of service connection for this disability.  However, service connection for PTSD was denied by an unappealed September 2010 Board decision.  Therefore, the Board does not have jurisdiction over the issue of service connection for PTSD.  As such, this issue is REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

Procedural History

The instant case was last before the Board in January 2011, at which time the Board denied the Veteran's claim.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in October 2011, the Court granted a Joint Motion for Remand (Joint Motion), vacating the Board's January 2011 decision and remanding the instant claim for further consideration.  The Veteran's claim is once again before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In the October 2011 Joint Motion, it was noted that a May 2010 VA examination with September 2010 addendum, relied upon by the Board in its January 2011 denial, is inadequate for the purposes of determining service connection.  The Joint Motion found the VA examiner's opinion that the Veteran's low back disability preexisted service and that his current low back disability did not have its onset in service was not accompanied by sufficient rationale.  It was unclear both as to the nature of the lumbar spine condition that preexisted service and as to what evidence the examiner relied upon in determining that a back condition preexisted service.  See October 2011 Joint Motion at 4-5.  In light of the October 2011 Joint Motion, a remand is necessary to provide the Veteran another VA examination prior to a Board decision in the instant case.  See Tobler v. Derwinski, 2 Vet. App. 8, 11 (1991) (any rulings, interpretations or conclusions of law contained in decisions of the Court are authoritative and binding and are to be considered and followed by the Board). 

For purposes of service connection pursuant to § 1110, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

With respect to the Veteran's contentions of back pain since service, the Board notes the Veteran did not report any back problems upon service separation in January 1969.  Private treatment records reflect the Veteran was involved in a motor vehicle accident in May 1996, after which he was diagnosed with acute back strain and sprain.  Post-service medical records include the Veteran's report in September 1996 that all of his back problems began with the May 1996 accident and his notation on a September 2001 application for Social Security Disability Insurance (SSDI) that he had experienced "severe back problems since the accident."  The effect of the post-service accident is unclear.  

As a final note, the Board notes the Veteran submitted a July 2005 statement from a M.A., a private chiropractor.  In this statement, M.A. opines that the Veteran most likely had degenerative disc disease during service (1966-1969), which remained asymptomatic until the May 1966 automobile accident.  On remand, the VA examiner should take M.A.'s medical opinion into consideration when rendering an etiological opinion regarding the Veteran's low back disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current low back disorder.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide a current diagnosis of any low back disorder.  The examiner should address whether such disorder is at least as likely as not (i.e., probability of at least 50 percent) etiologically related to the Veteran's active military service.  

(a) Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had a back disorder that existed prior to his entry onto active duty?

(b) If the answer is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting back disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify the nature of the back condition that preexisted service and detail the evidence relied upon in reaching that conclusion.  

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's back disorder had its onset in service?

In providing the requested opinion, the examiner should address the effects of the May 1996 motor vehicle and the July 2005 private medical opinion.    

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  After completing the above, and any other development deemed necessary, readjudicate the veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

